Title: To George Washington from William Aylett, 12 September 1777
From: Aylett, William
To: Washington, George



May it please your Excellency,
Williamsburg VirgaSepr 12 1777

The resolutions of Congress makes it my Duty to inform you of the persons I appoint my assistants; as Deputy Commissary Genl of purchases for the Southern Departmt. I therefore beg leave to advise your Excellency that I have appointed James Hunter Junr of Fredericksburg for the Northern district of this State includeing Alexandria & Dumfries, and Powell Reins assistt pro tempore at Portsmouth.
I would if I was not fearful of trespassing upon your Excellencys time enlarge my letter, therefore shall only beg leave to Subscribe myself with every Sentiment of unfeign’d respect & esteem & in every sence of the phraise Your excellency Obedient & verry Humble Servant

William Aylett


I shall be oblig’d to your Excellency to Order me to be inform’d whether all the Stores I sent to Elk escap’d the Enemy, & whether the six vessels that carryed part & were at Elk when the Enemy arriv’d have fallen into their hands.

